Citation Nr: 1546963	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-09 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Nashville, Tennessee



THE ISSUE

Entitlement to a government-furnished headstone or marker for the deceased service member.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The service member served on active duty from September 1967 to January 1974.  He died in July 2013.  The appellant is the deceased's brother.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) National Cemetary Administration (NCA), Memorial Programs Service Processing Site, in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA may furnish a government headstone or marker for placement on a privately marked grave in a private cemetery only for eligible individuals.  38 U.S.C.A. § 2306 (West 2014).  To be eligible for a government-furnished headstone or marker, the evidence must show that the individual had active military, naval or air service and was discharged or released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101 (2), 2402(1) (2015).

In this case, the deceased was discharged under other than honorable conditions and the claim was denied on that basis.  

Following the submission of the substantive appeal, VA received relevant service personnel records and service treatment records pertinent to the deceased's discharge and his sanity at the time of the offenses causing such discharge.  Although the substantive appeal was received by VA after February 3, 2013, the evidence received by VA does not appear to have been submitted by the appellant and the appellant has not submitted a waiver of AOJ consideration of that evidence.  Therefore, the claim must be remanded to the AOJ for the issuance of a supplemental statement of the case that considers the additional evidence.  See VBA Fast Letter 14-02 (providing that the automatic waiver provision only applies to evidence submitted by the appellant and not to evidence secured by VA).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

